         Case 4:21-cv-00111-BRW Document 19 Filed 08/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

HENRY WILLIAMS                                                                   PETITIONER

v.                                NO. 4:21-cv-00111 BRW

DEXTER PAYNE, Director of the                                                    RESPONDENT
Arkansas Division of Correction

                                             ORDER

       I have received findings and a recommendation from Magistrate Judge Patricia S. Harris.

After a careful review of the findings and recommendation, the timely objections received

thereto, and a de novo review of the record, I approve and adopt the findings and

recommendation in all respects.

       Accordingly, Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

is DISMISSED. All requested relief is denied, and judgment will be entered for respondent

Dexter Payne.

       Petitioner’s Motion to Expand Record (Doc. No. 17) and Motion for Hearing (Doc. No.

18) are DENIED.

       In accordance with Rule 11(a) of the Rules Governing § 2254 Cases in the United States

District Courts, a certificate of appealability is also denied because Petitioner cannot make a

“substantial showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED this 19th day of August, 2021.



                                                Billy Roy Wilson_________________
                                                UNITED STATES DISTRICT JUDGE
